ACCEPTED
                                                                                             03-14-00397-CV
                                                                                                     5451234
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       5/28/2015 12:30:35 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 No. 03-14-00397-CV
               ____________________________________________________
                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
                           In the Court of Appeals                        AUSTIN, TEXAS
                        for the Third Judicial District              5/28/2015 12:30:35 PM
                                                                         JEFFREY D. KYLE
                                Austin, Texas                                 Clerk
               ____________________________________________________

                          American Multi-Cinema, Inc.,
                                             Appellant/Cross-Appellee,

                                            v.

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                            Appellees/Cross-Appellants.
               ____________________________________________________

                  On Appeal from the 200th Judicial District Court
                               Travis County, Texas
               ____________________________________________________

           NOTICE OF DESIGNATION OF NEW LEAD COUNSEL
                FOR APPELLEES/CROSS-APPELLANTS
               ____________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

       Pursuant to Texas Rule of Appellate Procedure 6.1(c), Appellees/Cross-

Appellants Glenn Hegar, Texas Comptroller of Public Accounts, and Ken Paxton,

Attorney General of Texas, give notice that Assistant Attorney General, Cynthia A.

Morales, of the Office of the Attorney General, will serve as lead counsel for

Appellees/Cross-Appellants in this appeal.

Notice of Designation of New Lead Counsel for Appellees/Cross-Appellants      Page 1
Please send all communications regarding this appeal to:

                            Cynthia A. Morales
                            Assistant Attorney General
                            OFFICE OF THE ATTORNEY GENERAL
                            P.O. Box 12548 (MC 017-6)
                            Austin, Texas 78711-2548
                            Phone: (512) 475-4470
                            Fax:    (512) 477-2348
                            cynthia.morales@texasattorneygeneral.gov

       Assistant Attorney General, Charles K. Eldred, will continue to serve as co-

counsel for Appellees/Cross-Appellants.

                           Respectfully submitted,

                           KEN PAXTON
                           Attorney General

                           CHARLES E. ROY
                           First Assistant Attorney General

                           JAMES E. DAVIS
                           Deputy Attorney General for Civil Litigation

                           ROBERT O’KEEFE
                           Division Chief
                           Financial Litigation, Tax, and Charitable Trusts Division

                            /s/ Cynthia A. Morales
                           CYNTHIA A. MORALES
                           State Bar No. 14417420
                           Attorney-in-Charge

                           /s/ Charles K. Eldred
                           CHARLES K. ELDRED
                           State Bar No. 00793681

Notice of Designation of New Lead Counsel for Appellees/Cross-Appellants   Page 2
                           Financial Litigation, Tax, and Charitable Trusts Division
                           P.O. Box 12548
                           Austin, Texas 78711-2548
                           Phone: 512-475-4470
                           Fax: 512-477-2348
                           cynthia.morales@texasattorneygeneral.gov
                           charles.eldred@texasattorneygeneral.gov

                           Attorneys for Appellees/Cross-Appellants


                           CERTIFICATE OF SERVICE

       I certify that a copy of this document was served on May 28, 2015, on Doug
Sigel, counsel for Appellant/Cross-Appellee, to doug.sigel@ryanlawllp.com via File
& ServeXpress.


                            /s/ Cynthia Morales
                            Cynthia Morales




Notice of Designation of New Lead Counsel for Appellees/Cross-Appellants   Page 3